DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-3 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/096,197 (US 2021/0387505, herein referred as Kim et al. ‘197). Although the claims at issue are not identical, they are not patentably distinct from each other because of the slightly different wording between the applications.  Kim et al. ‘197 discloses the cooling apparatus comprising the structure as recited in claim 1 of ‘197 including the valve V1 (the first valve in ‘197), a battery cooling apparatus comprising the structure as recited in claim 1 of ‘197; a chiller comprising the structure as recited in claim 1 of ‘197; a heater 52a in the coolant line between the at least one electrical component and the radiator to heat a vehicle interior as recited in claim 1 of ‘197; a branch line 18 having a first end portion connected to the coolant line 11 between the radiator 12 and the and the heater 52a (since the first end of the branch is between the radiator and both the second valve and the heater as shown in Fig. 1); and a chiller connection as recited; wherein the reservoir tank 16 is provided in the coolant between the radiator and the valve V1, and is connected to the coolant line as recited; and wherein a condenser 53 included in the air conditioner 50 is connected to the heating line as recited (since the heating line is a part of the cooling line,  coolant circulating through the heating apparatus will also circulate through the cooling apparatus).  Kim ‘197 also discloses the recitations of claims 12-20.

4.	Claims 4-11 appear to contain allowable subject matter and may be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or the above double patenting rejection is overcome.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Smith et al., Enomoto et al., and Kim et al. (US 2021/0001686) are pertinent the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DAVIS D HWU/Primary Examiner, Art Unit 3763